             Case 1:19-cr-10081-IT Document 587 Filed 12/14/20 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
            v.                      )                 Criminal No. 19-10081-IT
                                    )
NIKI WILLIAMS,                      )                 REDACTED
                                    )
            Defendant               )
____________________________________)

                      GOVERNMENT’S SENTENCING MEMORANDUM

          The government respectfully submits this sentencing memorandum in connection with the

sentencing of defendant Niki Williams.

          Williams, a standardized test administrator for ACT, Inc. and the College Board, accepted

bribes from William “Rick” Singer and Martin Fox in exchange for allowing another co-

conspirator, Mark Riddell, to cheat on ACT and SAT exams on behalf of the children of Singer’s

clients while purporting to act as an exam proctor. Over a span of approximately two and a half

years, from 2015 to 2018, Williams facilitated cheating on four separate occasions – on one SAT

and four ACT exams for five of Singer’s clients. In total, Williams received approximately $20,000

in bribe payments, including approximately $15,000 in cash from Fox and a $5,000 check from

Singer.

          For her actions, Williams should be sentenced to a term of imprisonment of 6 months

followed by one year of supervised release. In addition, Williams should be ordered to forfeit the

$20,000 in criminal proceeds that she personally received.
            Case 1:19-cr-10081-IT Document 587 Filed 12/14/20 Page 2 of 6




I.     Overview of the Offense Conduct

       Williams, who during the relevant time period was an employee of a public high school in

Houston, Texas, served as a compensated standardized test administrator for ACT, Inc. and the

College Board, administering the ACT and SAT exams to students at the school where she worked.

On multiple occasions, instead of properly administering the exams, and in violation of the duties

she owed to the testing agencies, Williams accepted bribes from Singer and Fox to facilitate

cheating.

       First, in December 2015, Williams administered the SAT exam for the son of one of

Singer’s clients. After the student took the exam, Riddell corrected his answers. Singer paid Fox,

who acted as an intermediary between Singer and Williams, for coordinating the scheme with

Williams, and Fox, in turn, gave Williams between $5,000 and $7,500 in cash for allowing Riddell

to cheat on the exam.

       Then, in June 2016, Williams administered the ACT exam to the daughter of Singer client

Mark Hauser. Again, Riddell corrected the student’s answers, and Singer paid Fox, who passed on

part of the payment – this time between $5,000 and $10,000 in cash – to Williams. Several months

later, in October 2016, Williams administered the ACT exam to the daughter of Manuel and

Elizabeth Henriquez and the daughter of Robert Flaxman. Riddell, purporting to act as a proctor,

took the exam with both students, helping them to select the correct answers. Fox again paid

Williams between $5,000 and $10,000 in cash for facilitating the cheating.

       Finally, in July 2018, Singer coordinated with Williams directly to facilitate cheating on

the ACT exam on behalf of the son of Jane Buckingham. Initially, the plan was for Williams to

administer the exam to Buckingham’s son, with Riddell acting as a purported proctor, as they had

done in each of the above-described instances. Ultimately, however, Buckingham’s son did not



                                                2
          Case 1:19-cr-10081-IT Document 587 Filed 12/14/20 Page 3 of 6




travel to Houston for the exam, and Williams instead provided Riddell with a copy of the exam to

take in his hotel room. Riddell completed the exam on behalf of Buckingham’s son and returned

the completed exam to Williams, who sent it to ACT, Inc. for scoring. This time, Singer mailed

Williams a $5,000 check for her role in the cheating.

       In connection with the ACT exams, Williams falsified forms that she completed, signed

(thereby verifying that the information contained therein was accurate), and submitted to ACT,

Inc. to make it appear that the students took the exam over multiple days, consistent with the

approved accommodations which allowed them to take the exam at the Houston test center, when

they did not in fact do so, and which failed to disclose that Riddell was in the test room acting as

a purported proctor.

II.    The Applicable Sentencing Guidelines

       As set forth in the parties’ plea agreement, and in its objections to the Presentence

Investigation Report, it is the government’s position that Williams’s total offense level under the

Sentencing Guidelines is 10. That calculation reflects a base offense level of 8 under Section

2B4.1, because Williams has been convicted of conspiracy to commit honest services fraud – a

bribery offense; a 4-level increase, because the value of the bribes was more than $15,000 but not

more than $40,000; and a 2-level decrease for acceptance of responsibility. The resulting

Guidelines sentencing range is 6 to 12 months.

       Williams has taken the position that the bribes she received totaled more than $6,500 but

not more than $15,000 and, as a result, her base offense level should be increased by 2 rather than

4. Specifically, Williams acknowledges receiving $5,000 from Singer for the Buckingham ACT

exam but claims that she received only $2,500 from Fox for each of the other three instances of

cheating described above. The government maintains that the total bribe amount was



                                                 3
           Case 1:19-cr-10081-IT Document 587 Filed 12/14/20 Page 4 of 6




approximately $20,000. While the exact amounts Fox paid to Williams cannot be determined with

certainty given that they were cash payments, $5,000 for each exam is not only the conservative

estimate                                         , but it is also consistent with the known amount

Singer paid Williams for the Buckingham exam. In any event, the government understands that

this disputed issue is unlikely to affect the Court’s calculation of the Guidelines given its prior

rulings that Section 2B1.1 is the appropriate guideline for determining the offense level and that

the offense level under Section 2B1.1 should not be adjusted for loss or gain.

       Williams also asserts that she is entitled to a 2-level minor role reduction. The government

does not believe that such an adjustment is appropriate given Williams’s integral role in the test-

cheating aspect of Singer’s scheme. In short, Williams’s position as a compensated standardized

test administrator and her willingness to violate the duties she owed to the testing agencies made

the cheating possible. The scheme simply could not have happened without her. The government

acknowledges that this issue too, however, is unlikely to affect the ultimate Guidelines sentencing

range as found by the Court, as the range is the same (0 to 6 months) whether the total offense

level is 5 (under Probation’s calculation) or 3 (with the minor role adjustment).

III.   Sentencing Recommendation

       The government respectfully submits that a meaningful sentence of incarceration is

warranted in light of the serious nature of Williams’s crime and the need for general deterrence.

While a first-time offender, Williams readily agreed to violate the duties she owed to the testing

agencies in return for cash. She then facilitated cheating on four separate occasions, including in

one instance where she did not even purport to administer the exam, instead brazenly providing

Riddell with an exam to take in his hotel room on behalf of a student. As noted above, Singer’s

test-cheating scheme could not have happened at the Houston test center without Williams’s



                                                 4
          Case 1:19-cr-10081-IT Document 587 Filed 12/14/20 Page 5 of 6




willing involvement. Her conduct not only defrauded the testing agencies that compensated her

for administering the exams in accordance with their policies and procedures – which, of course,

she did not do – but has also undermined public confidence in the integrity of college entrance

exams and the college admissions process more broadly. Such conduct requires a meaningful

sentence for purposes of just punishment and to afford adequate deterrence.




                                        CONCLUSION

       For the foregoing reasons, the government respectfully requests that the Court sentence the

defendant to a term of imprisonment of 6 months, followed by one year of supervised release,

forfeiture of $20,000, and a $100 special assessment.

                                                    Respectfully submitted,

                                                    ANDREW E. LELLING
                                                    United States Attorney

                                            By:     /s/ Leslie A. Wright
                                                    JUSTIN D. O’CONNELL
                                                    LESLIE A. WRIGHT
                                                    KRISTEN A. KEARNEY
                                                    Assistant United States Attorneys

                                                5
          Case 1:19-cr-10081-IT Document 587 Filed 12/14/20 Page 6 of 6




                                   Certificate of Service
       I hereby certify that this document, filed through the ECF system on December 14,
2020, will be sent electronically to the registered participants identified on the Notice of
Electronic Filing (NEF).

                                          By:    /s/ Leslie A. Wright
                                                 LESLIE A. WRIGHT
                                                 Assistant United States Attorney




                                             6
